IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44606

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 444
                                               )
       Plaintiff-Respondent,                   )   Filed: April 21, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ANDREW GARLOCK,                                )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of fifteen years, for battery with the intent to commit a
       serious felony; concurrent unified sentence of twenty years, with a minimum
       period of confinement of fifteen years, for one count of penetration by a foreign
       object; and concurrent unified sentence of life imprisonment, with a minimum
       period of confinement of fifteen years, for one count of penetration by a foreign
       object, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Aaron J. Currin, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Andrew Garlock pled guilty to battery with the intent to commit a serious felony, I.C.
§§ 18-903 and 18-911, and two counts of penetration by a foreign object, I.C. § 18-6608. In
exchange for his guilty plea, additional charges were dismissed. The district court sentenced
Garlock to a unified term of twenty years, with a minimum period of confinement of fifteen

                                               1
years, for battery with the intent to commit a serious felony; a concurrent unified term of twenty
years, with a minimum period of confinement of fifteen years, for one count of penetration by a
foreign object; and a concurrent unified term of life imprisonment, with a minimum period of
confinement of fifteen years, for one count of penetration by a foreign object. Garlock filed an
I.C.R. 35 motion, which the district court denied. Garlock appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Garlock’s judgment of conviction and sentences are affirmed.




                                                   2